Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 7, 14, the prior art of record, specifically (US 20150236801) teaches A base station (BS), comprising: processor circuitry configured to generate a radio resource control (RRC) message to configure a user equipment (UE), the RRC message including a non-zero power channel state information reference signal resource set (NZP-CSI-RS-ResourceSet) that indicates one or more non- zero power channel state information reference signal (NZP-CSI-RS) resources; (paragraphs 127-128);
However, none of the prior art cited alone or in combination provides the motivation to teach; communication circuitry communicatively coupled with the processor circuitry, the communication circuitry being configured to transmit the RRC message to the UE, wherein the communication circuitry is configured to use same antenna ports for the NZP- CSI-RS resources in the NZP-CSI-RS-ResourceSet having a same port index based on the NZP-CSI- RS-ResourceSet including a TRS-Info parameter set to 'on', and wherein the communication circuitry is configured to transmit NZP-CSI-RS resources in the NZP-CSI-RS-ResourceSet with a same downlink spatial domain transmission filter based on the NZP-CSI-RS-ResourceSet including a repetition parameter set to 'on'. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Agrawal, Rajeev, et al. "Dynamic point selection for LTE-advanced: Algorithms and performance." 2014 IEEE Wireless Communications and Networking Conference (WCNC). IEEE, 2014: provides: Dynamic Point selection (DPS) is a key Downlink (DL) Coordinated Multipoint (CoMP) technique that switches the serving data Transmission Point (TP) of a User Equipment (UE) dynamically among the UE's cooperating set of TPs without requiring a cell handover. It provides performance improvement due to TP selection-diversity gains and dynamic UE load balancing benefit. In this paper, we propose two simple DPS schemes that take into account the UE's current channel conditions and the cell loading conditions to make the UE's TP switching decisions. We show that these schemes improve the system performance under different practical and realistic settings, such as, cell handover margin, TP switching periods, bursty traffic conditions, and cooperation cell cluster sizes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641